      Case 2:19-cv-02491-JAR-JPO Document 599 Filed 10/26/20 Page 1 of 2




                       In the United States District Court
                            For the District of Kansas


In re: CCA Recordings 2255 Litigation,
       Petitioners,

                                               Case No. 2:19-cv-2491 (This
                                               Document Relates to Case Nos.
v.                                             2:16-cr-20016-DDC-4, United States
                                               v. Juan Carlos Ramirez-Gonzalez,
                                               and 2:20-cv-02476, Juan Carlos
                                               Ramirez-Gonzalez v. United
                                               States).
United States of America,
     Respondent.



               Notice of Submission of Parties’ Joint Fact Sheet


     In accordance with this Court’s previous orders, the Federal Public Defender

submits the attached joint fact sheet. 1

                                               Respectfully submitted,


                                               s/ Melody Brannon
                                               MELODY BRANNON, #17612
                                               Federal Public Defender for the
                                               District of Kansas
                                               117 SW 6th Avenue, Suite 200
                                               Topeka, Kansas 66603-3840
                                               Phone: 785/232-9828
                                               Fax: 785/232-9886
                                               Email: melody_brannon@fd.org




1Although the parties’ joint fact sheets were due on May 22, 2020, Petitioner Juan
Carlos Ramirez-Gonzalez didn’t become a party to this litigation until after that
deadline had already passed. See Doc. 111; Doc. 586 & n.1.

                                           1
     Case 2:19-cv-02491-JAR-JPO Document 599 Filed 10/26/20 Page 2 of 2




                                                s/ Kirk Redmond
                                                KIRK C. REDMOND, #18914
                                                First Assistant Federal Public
                                                Defender
                                                117 SW 6th Avenue, Suite 200
                                                Topeka, KS 66603-3840
                                                Phone: 785/232-9828
                                                Fax: 785/232-9886
                                                kirk_redmond@fd.org

                                                s/ Lydia Krebs
                                                LYDIA KREBS, #22673
                                                Research and Writing Specialist
                                                117 SW 6th Avenue, Suite 200
                                                Topeka, KS 66603-3840
                                                Phone: 785/232-9828
                                                Fax: 785/232-9886
                                                lydia_krebs@fd.org




                             CERTIFICATE OF SERVICE

        I certify that on 10/26/2020, I electronically filed the foregoing with the Clerk
of the Court by using the CM/ECF system which will send a notice of electronic
filing to all interested parties and:

      Stephen McAllister
      United States Attorney
      District of Kansas
      stephen.mcallister@usdoj.gov

      Duston Slinkard
      First Assistant U.S. Attorney
      Chief, Criminal Division
      duston.slinkard@usdoj.gov



                                                s/ Melody Brannon
                                                MELODY BRANNON, #17612




                                            2
